Citation Nr: 0524158	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  02-18 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, left knee, as secondary to service-connected status 
post left fibular fracture with traumatic arthritis of the 
tibiotalar joint.

2.  Entitlement to service connection for degenerative 
changes in the lumbar spine as secondary to service-connected 
status post left fibular fracture with traumatic arthritis of 
the tibiotalar joint.

3.  Entitlement to an evaluation in excess of 20 percent for 
status post left fibular fracture with traumatic arthritis of 
the tibiotalar joint.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1960 to January 
1964.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified in support of 
these claims at a hearing held in May 2005, before the Board, 
in St. Petersburg, Florida. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims of entitlement to service 
connection for degenerative joint disease, left knee, as 
secondary to service-connected status post left fibular 
fracture with traumatic arthritis of the tibiotalar joint, 
and entitlement to service connection for degenerative 
changes in the lumbar spine as secondary to service-connected 
status post left fibular fracture with traumatic arthritis of 
the tibiotalar joint.

2.  Degenerative joint disease of the left knee is related to 
service-connected status post left fibular fracture with 
traumatic arthritis of the tibiotalar joint.    

3.  There is an approximate balance of positive and negative 
evidence of record regarding the issue of whether 
degenerative changes in the lumbar spine are related to 
service-connected status post left fibular fracture with 
traumatic arthritis of the tibiotalar joint.    

4.  On May 17, 2005, prior to the promulgation of an 
appellate decision, the Board received notification from the 
veteran that he wished to cancel his appeal with regard to 
the claim of entitlement to an evaluation in excess of 20 
percent for status post left fibular fracture with traumatic 
arthritis of the tibiotalar joint.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left knee is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.310 (2004).

2.  Giving the benefit of the doubt to the veteran, 
degenerative changes in the lumbar spine are proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.310 (2004).

3.  The criteria for withdrawal of a substantive appeal with 
regard to the claim of entitlement to an evaluation in excess 
of 20 percent for status post left fibular fracture with 
traumatic arthritis of the tibiotalar joint have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA strictly complied 
with the notification and assistance provisions of the VCAA 
with regard to the veteran's claims of entitlement to service 
connection for degenerative joint disease, left knee, as 
secondary to service-connected status post left fibular 
fracture with traumatic arthritis of the tibiotalar joint, 
and entitlement to service connection for degenerative 
changes in the lumbar spine as secondary to service-connected 
status post left fibular fracture with traumatic arthritis of 
the tibiotalar joint.  Regardless, the veteran is not be 
prejudiced by the Board's adjudication of these claims given 
their favorable dispositions, explained below.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993). 



II.  Analysis of Claims

A.  Claims for Service Connection 

The veteran contends that he is entitled to service 
connection for left knee and low back disorders on the basis 
that they developed secondary to his service-connected status 
post left fibular fracture.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis became manifest to a degree of 10 percent 
within one year from the date of discharge and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2004).  

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

1.  Left Knee

According to written statements submitted during the course 
of this appeal and a transcript of the veteran's hearing 
testimony, presented to the Board in May 2005, medical 
personnel told the veteran in service that, in addition to 
fracturing his left fibula, he chipped his knee when he 
injured himself during a football game.  As a result, the 
veteran was placed in a short-leg cast, which extended just 
above his left knee, for support purposes.  After discharge 
from service, he allegedly felt the chip in his left knee, 
but it did not begin to bother him to a great extent until 
years later.  Since then, many medical professionals have 
related his knee problems to the in-service injury and he has 
submitted their comments in this regard in support of this 
claim.  Both the veteran and his representative assert that 
there is sufficient competent medical evidence of record to 
support a grant of service connection for the veteran's left 
knee disability on a secondary basis.    

As previously indicated, the veteran served on active duty 
from January 1960 to January 1964.  During that time frame, 
he did not complain of, or receive treatment for, left knee 
problems.  He did, however, receive treatment for a fracture 
of the distal one-third of his left fibula, sustained when 
playing football in August 1963.  During the game, he took a 
hard hit while his left foot remained stationary.  This 
caused pain and swelling in the left ankle area and 
necessitated the wearing of a cast for four weeks.  On 
separation examination conducted in January 1964, an examiner 
noted a history of the veteran having been discharged to duty 
in a short-leg cast in August 1963.  He also noted a normal 
clinical evaluation of the veteran's lower extremities.  

Following discharge, in a rating decision dated November 
1965, the RO granted the veteran service connection for 
residuals, fracture, left fibula.  Service connection for 
this disability is still in effect.

Thereafter, beginning in 1977, the veteran sought treatment 
for left knee complaints.  Post-service medical records, 
including VA and private treatment records and reports of 
testing dated from 1977 to 2004, a February 1978 letter from 
James R. Fitzgerald, M.D., reports of VA examinations 
conducted from May 1978 to August 2001, a March 2002 letter 
from Richard J. Bocco, M.D., and a report of a January 2004 
office visit with Donald E. Pearson, M.D., establish that the 
veteran currently has a left knee disability that has been 
variously diagnosed, including as degenerative joint disease.  
The question thus becomes whether the veteran's current left 
knee disability is related to his service-connected status 
post left fibular fracture with traumatic arthritis of the 
tibiotalar joint.  Nine medical professionals have offered 
opinions on this matter: two VA examiners, two VA physicians, 
three private physicians, a VA registered nurse, and a VA 
physician's assistant.  

In December 1977, one VA physician questioned the etiology of 
the veteran's left knee degenerative arthritis.  On that 
date, the veteran sought VA treatment for, in part, bilateral 
knee pain.  The VA physician noted crepitance beneath the 
patella on flexion and extension of the knees and mild 
lateral riding of both patellae.  He diagnosed mild 
chondromalacia of the patella and indicated that there was no 
specific traumatic episode.  The VA physician diagnosed 
degenerative arthritis of the left knee, questionable post-
traumatic.

One private physician, Dr. Fitzgerald, offered his opinion in 
a letter dated February 1998.  He wrote that, in January 1978 
and February 1978, the veteran sought treatment for left knee 
complaints.  X-rays revealed minimal degenerative changes in 
the left knee that were not present in the right knee.  He 
indicated that one could only speculate regarding the 
question of whether these degenerative changes were connected 
to the original injury.  He concluded that it could well be 
given the absence of any other history.

In May 1978, the veteran underwent a VA examination, during 
which he reported that he believed he had a knee condition 
secondary to his in-service left ankle injury.  The VA 
examiner indicated that x-rays of the knees revealed mild 
degenerative changes, worse on the left.  He diagnosed 
degenerative arthritis of the left knee, questionable post-
traumatic.  

In January 2001, a VA registered nurse from the orthopedics 
clinic noted a history of an in-service fracture and the 
veteran's complaints of left knee pain.  She then conducted a 
physical evaluation and concluded that the degenerative 
changes in the veteran's left knee may be secondary to the 
fracture of his left tibia and fibula.  

During VA joints and bones examinations conducted in August 
2001, the same VA examiner, a physician, noted that he did 
not believe that the arthritis of the veteran's left knee was 
secondary to his ankle injury.  He indicated that given that 
the veteran was placed in a long-leg cast, however, it was 
possible that he injured his left knee at the time of the 
left ankle injury.  He explained that the records did not 
show a left knee injury, but that such injury could not be 
ruled out. 

In a letter dated March 2002, another private physician, 
Richard J. Bocco, M.D., indicated that he had reviewed the 
veteran's medical records, and based on that review, believed 
that, more likely than not, given the veteran's history of 
the in-service injury, the likelihood of developing 
degenerative arthritis in  the left knee in response was 
extremely high and outweighed other plausible explanations.  
He explained that records showed that, when the veteran 
injured his left ankle, his foot was fixated, which, more 
likely than not, affected the function of the two movable 
approximating joints to his fibula: the ankle and the knee.  
He further explained that the stress involved to produce such 
a fracture would undoubtedly translate to both the ankle and 
knee.  He pointed to Dr. Fitzgerald's February 1978 report, 
which reflected tenderness and minimal degenerative changes 
of the left knee, and noted that it was not uncommon for 
patients to present with such changes as a result of an 
injury within a similar time frame.  He explained that 
degenerative arthritis would not have resulted from any 
action of the veteran taken during the five to seven year 
period prior to the 1978 evaluation as most clinicians agree 
that time is a significant factor in the development of an 
arthritic condition.    

During a visit to a VA orthopedic clinic in April 2003, a VA 
physician's assistant offered a similar opinion.  He noted 
that the left knee degenerative joint disease more likely 
than not was directly related to the service-connected 
fracture with some leg shortening.

In March 2004, a VA physician agreed.  He explained that, 
even though the 
in-service blow to the veteran's leg was not directly to the 
knee, it was severe enough to fracture the veteran's fibula, 
which more than likely caused some destruction on the medial 
side of the knee.  

During a January 2004 office visit, a private physician, 
Donald E. Pearson, M.D., too found that the veteran's 1963 
traumatic episode likely represented the onset of the 
degenerative changes in the veteran's left knee.

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions.  Prior to doing so, 
however, the Board notes that an assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional, see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), and that a medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 
(1999), that a medical opinion is inadequate when unsupported 
by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 
180 (1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). 

Given these standards, the Board assigns no evidentiary 
weight to the December 1977, February 1978, May 1978, and 
January 2001 comments/diagnoses/opinions.  First, they do not 
appear to be based on a review of the service medical 
records.  Second, they are speculative, without supporting 
clinical data or other rationale, and do not provide the 
required degree of medical certainty.  For these reasons, 
they do not constitute competent medical evidence.

The Board assigns the least evidentiary weight to the April 
2003 and January 2004 opinions.  The first is offered by a 
medical professional who received less training in medicine 
than the opining physicians of record.  In addition, both 
opinions are not based on a review of the record, or 
supported by rationale.  

The Board assigns equal evidentiary weight to the August 2001 
and March 2004 opinions, one of which is favorable to the 
veteran, one of which is unfavorable to the veteran.  Both of 
these opinions are offered by physicians.  The favorable 
opinion offers some rationale, but does not appear to be 
based on a review of the record.  The unfavorable opinion is 
based on a review of the record, but not supported by 
rationale. 

The Board assigns the greatest evidentiary weight to Dr. 
Bocco's March 2002 opinion, which is favorable to the 
veteran.  It is based on a review of the record and supported 
by rationale and test results.  Moreover, it is probative and 
well reasoned.   

Relying primarily on Dr. Bocco's opinion, but also 
acknowledging the other medical opinions of record, the Board 
finds that degenerative joint disease of the veteran's left 
knee is related to his service-connected status post left 
fibular fracture with traumatic arthritis of the tibiotalar 
joint.  Based on that finding, the Board concludes that 
degenerative joint disease of the veteran's left knee is 
proximately due to or the result of a service-connected 
disability.  As the evidence supports the veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the veteran's left knee on a secondary basis, the 
claim must be granted.  

2.  Lumbar Spine

According to the veteran's written statements submitted 
during the course of this appeal and a transcript of the 
veteran's hearing, the veteran has a back disorder that 
developed as a result of his leg length discrepancy and 
altered gait, both of which are secondary to his service-
connected status post left fibular fracture with traumatic 
arthritis of the tibiotalar joint.  He knows this 
relationship exists because when he fails to wear his shoe 
insert, which balances his leg length discrepancy, he begins 
to experience pain in the low back.  He argues that the VA 
examination he underwent in August 2001 was inadequate and 
that the Board should not rely on the report of that 
examination to decide his back claim.  He claims that the 
examiner's conclusion was based on inaccurate findings and 
did not take into account all pertinent records in the claims 
file.

During the veteran's active service from January 1960 to 
January 1964, he did not complain of, or receive treatment 
for, back problems.  On separation examination conducted in 
January 1964, an examiner noted a normal clinical evaluation 
of the veteran's spine.  

Thereafter, beginning in 2000, the veteran began to seek 
treatment for back complaints.  Post-service medical records, 
including VA and private treatment records and reports of 
testing dated from 2000 to 2004, and reports of VA 
examinations conducted in August 2001, establish that the 
veteran currently has a back disability that has been 
variously diagnosed, including as degenerative changes in the 
lumbar spine.  The question thus becomes whether those 
changes are related to his service-connected status post left 
fibular fracture with traumatic arthritis of the tibiotalar 
joint.  Two medical professionals have offered opinions on 
this matter: a VA physician and a VA examiner.  

During an outpatient treatment visit in February 2001, the VA 
physician conducted a physical evaluation and opined that the 
veteran's back complaints were more likely than not 
associated with his leg length discrepancy, which was 
secondary to his prior fracture.  

During VA joints and bones examinations conducted in August 
2001, the VA examiner, a physician, opined that it was not 
more likely than not that the degenerative changes and 
possible herniated nucleus pulposus were due to the in-
service left ankle injury.  The examiner acknowledged a leg 
length discrepancy of one centimeter, which he noted as 
unrelated to the left ankle disability, and indicated that 
this amount of deficit would not lead to back problems.  He 
noted that the veteran's gait was not altered.    

The Board accords these opinions equal weight.  Both are 
offered by physicians and neither is based on a review of the 
claims file.  The  February 2001 opinion is not supported by 
rationale.  The August 2001 opinion is supported by findings 
that are contradicted by other medical records in the claims 
file.  Specifically, the remainder of the record shows 
greater leg length discrepancy and an altered gait. 

As previously indicated, when, after consideration of all of 
the lay and medical evidence of record, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter, the veteran is entitled to the 
benefit of the doubt in resolving such issue.  
38 U.S.C.A. § 5107 (West 2002).  Given that the 
aforementioned opinions are equal in weight, the Board finds 
that there is an approximate balance of positive and negative 
evidence of record regarding the issue of whether 
degenerative changes in the lumbar spine are related to 
service-connected status post left fibular fracture with 
traumatic arthritis of the tibiotalar joint.  The Board thus 
gives the benefit of the doubt to the veteran and concludes 
that degenerative changes in the lumbar spine were incurred 
in service.  As the evidence supports the veteran's claim of 
entitlement to service connection for degenerative changes in 
the lumbar spine on a secondary basis, the claim must be 
granted.  

B.  Claim for Increased Evaluation 

Under 38 U.S.C.A. § 7105 (2004), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2004).  

According to a written transcript of record, during his May 
17, 2005 hearing, the veteran withdrew his appeal with regard 
to the claim of entitlement to an evaluation in excess of 20 
percent for status post left fibular fracture with traumatic 
arthritis of the tibiotalar joint.  Thus, pertaining to that 
claim, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review that particular claim and it must 
be dismissed.


ORDER

Service connection for degenerative joint disease, left knee, 
as secondary to service-connected status post left fibular 
fracture with traumatic arthritis of the tibiotalar joint is 
granted.

Service connection for degenerative changes in the lumbar 
spine as secondary to service-connected status post left 
fibular fracture with traumatic arthritis of the tibiotalar 
joint is granted.

The appeal on the issue of entitlement to an evaluation in 
excess of 20 percent for status post left fibular fracture 
with traumatic arthritis of the tibiotalar joint is 
dismissed.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


